EXHIBIT 10.68

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
 THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO CORD BLOOD AMERICA, INC. THAT
SUCH REGISTRATION IS NOT REQUIRED.

PROMISSORY NOTE

U.S. $285,000.00

Issue Date: August 2, 2006




FOR VALUE RECEIVED, CORD BLOOD AMERICA, INC., a Florida corporation (the
"Borrower"), hereby promises to pay to STRATEGIC WORKING CAPITAL FUND, L.P., 55
Harristown Road, Glen Rock, NJ 07452, Fax: (201) ) 689-8142 (the "Holder") or
order, without demand, the sum of Two Hundred and Eighty-Five Thousand Dollars
($285,000.00), on July ___, 2008 (the "Maturity Date").




The following terms shall apply to this Promissory Note (this “Note”):

ARTICLE 1
PAYMENT RELATED PROVISIONS

1.1.

Interest Rate.  Simple interest payable on this Note shall accrue at the annual
rate of eight percent (8%) and be payable on the Maturity Date, accelerated or
otherwise, when the principal and remaining accrued but unpaid interest shall be
due and payable..

1.2.

Payment Grace Period.  The Borrower shall have a three (3) day grace period to
pay any monetary amounts due under this Note, after which grace period a default
interest rate of fifteen percent (15%) per annum shall apply to the amounts owed
hereunder.

1.3.

Prepayment.   The Company may prepay the principal amount of this Note, in full
or in part at any time provided ten days prior notice is given to the Holder.
 The date upon which a prepayment is made is a “Prepayment Date”.

1.4.

Mandatory Redemption of Principal Amount.   Commencing on the third month
anniversary of the Closing Date and quarterly thereafter, the Holder has the
right to demand payment of the Principal Amount of the Note together with any
accrued but unpaid interest thereon and any and all other sums due, accrued or
payable to the Holder arising under this Note or any other Transaction Document.

ARTICLE 2
EVENT OF DEFAULT

The occurrence of any of the following events of default ("Event of Default")
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, all without demand, presentment or notice, or grace
period (except as provided herein), all of which hereby are expressly waived,
except as set forth below:








(note)




1




--------------------------------------------------------------------------------

2.1

Failure to Pay Principal.  The Borrower fails to pay the principal hereon when
due and such failure continues for a period of three (3) days after the due
date.  The three (3) day period described in this Section 2.1 is the same three
(3) day period described in Section 1.2 hereof.

2.2

Breach of Covenant.  The Borrower breaches any material covenant or other term
or condition of this Note in any material respect and such breach, if capable of
cure, continues for a period of five (5) days after written notice to the
Borrower from the Holder.

2.3

Cross Default.   A default by the Borrower of a material term, covenant,
warranty or undertaking of any other agreement to which the Borrower and Holder
are parties, or the occurrence of a material event of default under any such
other agreement which if capable of being cured is not cured for a period of ten
(10) days after written notice to the Borrower from the Holder.

2.4

Breach of Representations and Warranties.  Any material representation or
warranty of the Borrower made herein as of the date hereof, or any statement or
certificate given in writing pursuant hereto or in connection herewith shall be
false or misleading in any material respect as of the date made.

2.5

Receiver or Trustee.  The Borrower shall make an assignment for the benefit of
creditors, or apply for or consent to the appointment of a receiver or trustee
for Borrower for a substantial part of Borrower’s property or business; or such
a receiver or trustee shall be involuntarily appointed and not dismissed within
forty-five (45) days.

2.6

Judgments.  Any money judgment, writ or similar final process shall be entered
or filed against Borrower or any of its property or other assets for more than
$50,000 and shall remain unvacated, unbonded or unstayed for a period of
forty-five (45) days.

2.7

Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings or relief under any bankruptcy law or any law for the
relief of debtors shall be instituted by or against the Borrower.

2.8

Cross Default.  A default by the Borrower of a material term, covenant, warranty
or undertaking of any other agreement to which the Borrower and Holder are
parties, or the occurrence of a material event of default under any such other
agreement, in each case, which is not cured after any required notice and/or
cure period.

ARTICLE 3
MISCELLANEOUS




3.1

Failure or Indulgence Not Waiver.  No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.  All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

3.2

Notices.  Any notice herein required or permitted to be given shall be in
writing and may be personally served or sent by confirmed facsimile transmission
(with copy sent by regular, certified or registered mail or by overnight
courier).  For the purposes hereof, the address and facsimile number of the
Holder is as set forth on the first page hereof.  The address and facsimile
number of the Borrower shall be: Cord Blood America Inc., 9000 W. Sunset
Boulevard, Suite 400, West Hollywood, CA 90069, Attn: Matt Schissler, Chairman
and CEO, telecopier: (310)








(note)




2




--------------------------------------------------------------------------------

__________, with a copy by telecopier only to:
______________________________________.  Both the Holder and the Borrower may
change the address and facsimile number for notice by service of notice to the
other as herein provided.

3.3

Amendment Provision.  The term "Note" and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.

3.4

Assignability.  This Note shall be binding upon the Borrower and its successors
and permitted assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder with the prior written
consent of the Borrower, such consent not to be unreasonably withheld; provided,
however, that no prior consent shall be required for any assignment by the
Holder to an affiliate of such Holder.

3.5

Cost of Collection.  If an Event of Default occurs in the payment of this Note,
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys' fees.

3.6

Governing Law.  This Note shall be governed by and construed in accordance with
the laws of the State of New York.  Any action brought by either party against
the other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
New York County in the State of New York.  Both parties and the individual
signing this Agreement on behalf of the Borrower agree to submit to the
jurisdiction of such courts.  The prevailing party shall be entitled to recover
from the other party its reasonable attorney's fees and costs.

3.7

Maximum Payments.  Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.








(note)




3




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its Chief Executive Officer on this 2nd day of August, 2006.

 

CORD BLOOD AMERICA, INC.







By:    / s /  Matthew L. Schissler

Name:   Matthew L. Schissler

Title:     Chairman and Chief Executive Officer




             

WITNESS:

/ s / Trevor Bryant

Name: Trevor Bryant

Title: Investor Relations Analyst

 











(note)




4


